Citation Nr: 0621431	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-29 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had recognized military service from June 1945 to 
January 1946, and from July 1946 to April 1947.  He died in 
November 1979.  The appellant is advancing her claim as the 
veteran's widow.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The appellant initially 
requested a Board hearing, however, withdrew her request by 
written correspondence received in September 2004.

In August 2005, the Board determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
Appellee's Motion for Remand, she contended that although she 
had designated a change of representation from The American 
Legion to Disabled American Veterans in a VA Form 21-22 
received by VA in November 2004 and prior to initial 
certification to the Board, the August 2005 Board decision 
reflected The American Legion as her designated 
representative.  Thus, in March 2006, the Court vacated the 
Board's August 2005 decision and remanded the matter pursuant 
to 38 U.S.C.A. § 7252(a) (West 2002).  

In July 2006, the appellant's designated representative, 
Disabled American Veterans, submitted a written brief in 
support of the appellant's claim.  The Board, therefore, will 
proceed with a decision on the merits.



FINDINGS OF FACT

1.  A June 1997 Board decision denied the appellant's claim 
to reopen entitlement to service connection for the cause of 
the veteran's death; the appellant was notified of the 
decision, and she did not file an appeal.

2.  In October 2001, the appellant requested that her claim 
of service connection for the cause of the veteran's death be 
reopened.

3.  Evidence received since the June 1997 Board decision is 
cumulative of the evidence of record at the time of the June 
1997 denial of the appellant's claim of service connection 
for the cause of the veteran's death and does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 1997 Board decision which determined that new 
and material evidence had not been received to reopen a claim 
of service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the June 1997 Board decision in 
connection with the cause of the veteran's death is not new 
and material, and the appellant's claim of service connection 
for the cause of the veteran's death has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VCAA letters were issued to the 
appellant in June 2003 and September 2004.  Collectively, the 
VCAA letters notified the appellant of what information and 
evidence is needed to reopen and substantiate her claim, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the June 2003 and September 2004 notices fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Moreover, in a May 2006 
written submission, the appellant indicated that she had no 
further evidence to submit in support of her claim.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate the claim of entitlement to service 
connection for the cause of the veteran's death, but there 
has been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in June 2003 and September 2004 which 
advised her of the evidence necessary to reopen and 
substantiate her claim.  Since the Board concludes below that 
the preponderance of the evidence is against the claim to 
reopen, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service medical records, statements from the appellant, the 
veteran's death certificate, and medical certificates.  There 
is no indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  In her August 2004 VA Form 9, 
the appellant requested VA to obtain a medical nexus opinion.  
Such action, however, is not authorized until new and 
material evidence is received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

Criteria and Analysis

A review of the claims file reveals that appellant's claim to 
reopen entitlement to service connection for the cause of the 
veteran's death was denied by a June 1997 Board decision.  
The appellant was advised of that determination, but did not 
appeal.  That decision therefore became final.  38 U.S.C.A. § 
7104(b).  However, applicable law provides that a claim which 
is the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

In October 2001, the appellant requested that the claim be 
reopened.  For claims received on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F 
.R. § 3.156 (2005).  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 2002 rating decision determined that new and material 
evidence had not been received to reopen the claim.  The 
appellant was issued notification of this decision in 
November 2002.  In June 2003, the appellant submitted 
additional evidence in support of her claim.  A July 2003 
rating decision determined that new and material evidence had 
not been received to reopen the claim.  Subsequently, the 
appellant perfected an appeal.  At this point, the Board 
notes that the July 2002 rating decision which declined to 
reopen the appellant's claim is the most recent final denial.  
Nevertheless, the July 2004 statement of the case reflects 
that in applying the new and material evidence analysis, the 
RO has looked to the June 1997 Board decision.  To avoid 
confusion, and because such an approach is arguably to the 
appellant's advantage, the Board will also consider whether 
new and material evidence has been received since the June 
1997 Board decision.

The appellant's claim to reopen entitlement to service 
connection for the cause of the veteran's death was denied in 
the June 1997 Board decision because the appellant had not 
submitted any new evidence that related the veteran's death 
to his service.  Specifically, the Board found that the 
appellant had not demonstrated that the veteran's pulmonary 
tuberculosis (PTB) was of service origin or that preexisting 
PTB was aggravated by service.  Since the June 1997 Board 
decision, the appellant has submitted the following:  a July 
1987 letter from a physician reflecting treatment for PTB 
inservice; medical certificates reflecting the cause of death 
as Koch's pulmonary and congestive heart failure; a copy of 
the death certificate; a May 2003 letter from a physician 
explaining the veteran's cause of death; service records 
(including medical records); and, a statement by the 
veteran's brother-in-law indicating that the veteran was 
physically fit prior to service.  The July 1987 letter from 
the physician, the medical certificates, the death 
certificate, and the service records were all considered by 
the Board in the June 1997 decision.  Consequently, this 
evidence is not new, and is cumulative.  Although the May 
2003 letter from the physician is new, as it was not 
previously submitted, it details the veteran's cause of death 
as congestive heart failure due to pulmonary tuberculosis.  
This information is cumulative to the medical information 
available prior to the June 1997 Board decision and does not 
relate the veteran's death to service.  The brother-in-law's 
statement is new, as it was also not previously submitted, 
and it discusses the veteran's health condition prior to 
service.  However, opinions as to medical conditions and 
possible causes must be made by medically trained 
professionals.  Lay assertions of medical causation cannot 
serve as a predicate to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Consequently, this evidence is 
not sufficient to reopen the appellant's claim.

All the newly received items of evidence do not address the 
question of whether the veteran's PTB, which caused his 
death, is causally linked to service.  As such, these new 
items do not raise a reasonable possibility of substantiating 
the claim.  As no new and material evidence has been 
received, the appellant's claim has not been reopened.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


